Citation Nr: 0321375	
Decision Date: 08/26/03    Archive Date: 09/02/03

DOCKET NO.  99-19 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for loss 
of sexual function due to residuals of a July 1997 
aortobifemoral bypass graft.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel

INTRODUCTION

The veteran served on active duty from July 1955 to November 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied compensation under 38 U.S.C. § 1151 for loss of 
sexual function due to residuals of a July 1997 
aortobifemoral bypass graft.

A hearing was held on March 7, 2001, in Houston, Texas, 
before M. Sabulsky, a Veterans Law Judge who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.

The Board remanded the claim for further development in April 
2001.


REMAND

In April 2001, the Board remanded this case for a VA 
genitourinary examination in order to determine the etiology 
of the alleged loss of sexual function.  The physician was 
requested to determine the degree of medical probability that 
the veteran currently had loss of sexual function, and, if it 
were likely that he did have loss of sexual function, whether 
the disability was caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, or 
medical or surgical treatment (i.e., the aortobifemoral 
bypass graft in July 1997) or whether the disability was 
caused by an event not reasonably foreseeable.  The Board 
requested that the examiner also provide a rationale 
supporting the opinion.  In a February 2003 VA examination 
report, the examiner stated that it was "very very likely" 
that the veteran's erectile dysfunction was secondary to 
aortobifemoral bypass graft but noted that it was 
"unlikely" that this disability was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA.  The examiner 
provided no rationale or explanation for this opinion and did 
not state whether the veteran's sexual dysfunction was caused 
by "an event not reasonably foreseeable."  Thus, the 
examination report was incomplete in that the Board still 
cannot determine whether sexual dysfunction is an event "not  
reasonably foreseeable" which may result from an 
aortobifemoral bypass graft or whether it is a reasonably 
foreseeable event resulting from such a surgical procedure.  
Thus, the case must be remanded for a more complete medical 
opinion and explanation.

Moreover, the Board remanded the case in April 2001 for 
compliance with the requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA was enacted in 
November 2000.  This law emphasized VA's obligation to notify 
claimants what information or evidence is needed in order for 
a claim to be substantiated, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West 2002).  VA has promulgated regulations 
implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, except with regard to 
applications to reopen previously denied claims.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).

Although on remand the RO provided the veteran with a 
supplemental statement of the case (SSOC) in February 2003 in 
which it readjudicated his claim and provided notice of the 
new regulations implementing the VCAA, the RO did not 
specifically inform the veteran, prior to that adjudication, 
of the evidence necessary to substantiate his claim for 
compensation under 38 U.S.C. § 1151 as well as what evidence 
he is to provide and what evidence VA will attempt to obtain.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, remand is required to fulfill this duty to 
notify.

To ensure that VA has met its duty to assist the appellant in 
obtaining evidence necessary to substantiate his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  Write to the appellant and notify 
him of the enactment of the VCAA and of 
its directives.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002).  
Notify him in the letter of the new 
heightened duty-to-assist regulations 
as contemplated by 38 C.F.R. § 3.159.  
Advise him of the evidence necessary to 
substantiate his claim for compensation 
under 38 U.S.C. § 1151 as well as what 
evidence he is to provide and what 
evidence VA will attempt to obtain.  
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Review the claims 
file and ensure that all notification 
and development action required by the 
VCAA is completed.  

2.  Obtain an addendum to the February 
2003 genitourinary examination report 
(from the same examiner who conducted the 
February 2003 genitourinary examination, 
if possible, or otherwise from another 
doctor who will completely review the 
pertinent evidence of record and the 
February 2003 examination report) in 
which the doctor provides a rationale or 
explanation for the opinions expressed in 
that report.  Specifically, the examiner 
should provide an explanation as to why 
it is "very very likely" that the 
veteran's erectile dysfunction was 
secondary to the aortobifemoral bypass 
graft conducted at the VAMC in July 1997 
and why it is "unlikely" that this 
disability was due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA.

For example, as an explanation for the 
opinion, the examiner might state whether 
erectile dysfunction is a common 
consequence of aortobifemoral bypass 
grafts generally, or whether something 
particular to this case makes it "very 
very likely" that the veteran's erectile 
dysfunction was secondary to the 
aortobifemoral bypass graft or provide 
any other reason for the opinion that it 
is "very very likely" that the 
veteran's erectile dysfunction was 
secondary to the aortobifemoral bypass 
graft performed at the VAMC.  Moreover, 
the examiner must state whether sexual 
dysfunction is an event "not  reasonably 
foreseeable" which may result from an 
aortobifemoral bypass graft or whether it 
is a reasonably foreseeable event 
resulting from such a surgical procedure.  

3.  Readjudicate the appellant's claim 
for compensation under 38 U.S.C. § 1151 
for loss of sexual function due to 
residuals of a July 1997 aortobifemoral 
bypass graft.  If the benefits sought on 
appeal remain denied, provide the 
appellant with a SSOC.  The SSOC should 
contain notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




